Citation Nr: 1430454	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic headaches.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skull fracture.

4.  Entitlement to service connection for scars of the face and head.

5.  Entitlement to service connection for traumatic brain injury (TBI), claimed as memory loss.

6.  Entitlement to service connection for nasal fracture residuals.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for chest injuries.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1961 to August 1963, and from January 1965 to January 1968.  The Veteran also served in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries; denied the reopening of service connection for posttraumatic headaches, a skull fracture, and scars of the face and scalp; and reopened a previously denied claim for service connection for PTSD and denied the reopened claim for service connection.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
In December 2011, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing) in Portland, Oregon.  A transcript of the hearing is of record.

In April 2012, the Board reopened service connection for PTSD, posttraumatic headaches, skull fracture, and scars of the face and head.  The Board remanded all issues to the RO via the Appeals Management Center in Washington, DC, to obtain the Veteran's personnel records to help verify the exact service dates of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The requested development was completed and case was returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for a skull fracture, scars of the face and scalp, TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on INACDUTRA on September 5, 1964.

2.  The Veteran sustained an in-service injury due to an automobile accident on September 5, 1964. 

3.  The Veteran experienced recurrent headaches in service and since service.

4.  The Veteran has a current disability of posttraumatic headaches.

5.  The in-service stressor of the effects of the September 5, 1964 automobile accident resulted in an acquired psychiatric disorder (PTSD) during a period of INACDUTRA, constituting an "injury."

6.  The currently diagnosed PTSD is related to the September 5, 1964 in-service stressor event.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for posttraumatic headaches have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is granting service connection for posttraumatic headaches and PTSD, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a),(d) (2013); Biggins v. Derwinski,  1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

INACDUTRA Analysis

The Veteran essentially contends that he was returning home from a one-day tour of INACDUTRA on September 5, 1964, when he was involved in an automobile accident.  He testified to this effect at a Board hearing.  He submitted lay statements from his brother, who accompanied him to the hospital, to the effect that the Veteran told him he was on his way home after a Reserves meeting when the motor vehicle accident happened. 

After a review of the evidence, including the lay statements, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was serving on INACDUTRA on September 5, 1964 and was involved in an automobile accident on that date.  The Veteran's service personnel records contain no notation indicating ACDUTRA or INACDUTRA on September 5, 1964; however, the records search that was conducted does not rule out a period of INACDUTRA on this date, and reflects that the Veteran had some INACDUTRA service during the general time frame.  

In an April 1968 request for information, related to a previous claim for service connection for dental care, the RO noted that the Veteran performed periodic service in the Army Reserves from August 1963 to January 1965.  In the aforementioned request for information, the RO requested the dates for all periods of ACDUTRA from 1963 to 1965.  In response, an Army Adjutant General reported that the Veteran had ACDUTRA in April 1964 and July 1964.  In addition, in a service personnel record listing the Veteran's assignments, the Veteran is noted to have had Reserves service in April 1964 and July 1964.  

In support of the Veteran's claim, in January 2012, the Veteran's wife submitted additional evidence in the form of payroll tax records, designating the Veteran's employers and summary earnings from 1961 to 1968.  The tax records indicate that the Veteran was paid $72.50 by the U.S. Army for the quarter lasting from July 1, 1964 to September 30, 1964.  The record did not indicate whether such payment was for ACDUTRA training in July 1964 or INACDUTRA training in September 1964.  

Moreover, in January 2012, the Veteran's brother submitted a statement, indicating that the Veteran was in an automobile accident in Nice, California, in front of his father's hardware store on September 5, 1964.  The Veteran's brother wrote that he accompanied the Veteran in the ambulance to the hospital after the accident.  The Veteran's brother stated that the Veteran told him that he was on the way home after a Reserves meeting at the time of the accident.  

At the December 2011 Board personal hearing, the Veteran stated that he participated in marching drills and other activities at the county fair as part of a one-day drill weekend (INACDUTRA) prior to the automobile accident on September 5, 1964.  He stated that he was paid for that weekend, but did not have any pay records indicating payment for that particular date. 

In a January 2012 statement, the Veteran's wife indicated that the U.S. Record Retention recommendations indicated that cancelled payroll checks are usually kept for only seven years; therefore, it would be impossible for the Veteran to provide any paystubs or other records proving INACDUTRA service.  

In April 2012, the Board remanded to the RO the issues on appeal to obtain the Veteran's personnel records to help substantiate the exact service dates of the Veteran's ACDUTRA and INACDUTRA.  In an April 2013 response, the Defense Finance and Accounting Service stated that they were unable to locate any records for the Veteran.  In July 2013, the Veteran's representative submitted a June 2010 letter from the California Army National Guard stating that no records were found for the Veteran.  In May 2013, a Formal Finding on the Unavailability of Pay Records was sent to the Veteran.  In the letter, VA informed the Veteran of the efforts made to obtain the pay records, that all efforts to obtain the pay records had been exhausted, and that further attempts are futile.

Beginning with the February 1968 claim for benefits, the Veteran has consistently reported that on September 5, 1964, when he was returning home from INACDUTRA, he was involved in an automobile accident and sustained many injuries.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.).  The Board finds credible the Veteran's testimony that he served on INACDUTRA on September 5, 1964 and the Veteran's brother's statement reporting the same.  Though verification of the INACDUTRA dates is unobtainable, VA will not draw any negative inferences therefrom.  Based on the unrefuted statements, testimony, and lay histories of serving on INACDUTRA on September 5, 1964 and sustained several injuries from an automobile accident, which is consistent with the other evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was serving on INACDUTRA on September 5, 1964 when the motor vehicle accident occurred.

The Board is not finding that all of the claimed disabilities are as a result of the September 5, 1964 automobile accident, as such determination requires further development regarding what disabilities the Veteran now has and whether any such current disabilities are consistent with the occurrence of a motor vehicle accident, rather than some intercurrent (post-service) cause.  In this decision, the Board is finding that the Veteran served on INACDUTRA on September 5, 1964, and that a motor vehicle accident occurred on that date.  

Further development is needed to determine which of the claimed disabilities are related to the September 5, 1964 automobile accident because the Veteran has not consistently reported that all of the claimed disabilities were the result of the September 1964 automobile accident.  In an August 1992 statement, the Veteran stated that, while he was in Vietnam, his helicopter was shot down and he was hit with shrapnel in the head, causing a skull fracture that resulted in a metal plate implant, memory loss, and severe headaches.  The Veteran has also reported an August 1966 automobile accident from which he sustained chest and head injuries.  The December 1992 VA examination report also shows that the Veteran reported a 1983 (post-service) work injury and having had experienced neck and shoulder pain since the 1983 work injury.   

Service Connection for Posttraumatic Headaches 

The Veteran contends that his current headaches are due to the September 5, 1964 automobile accident that occurred during INACDUTRA.  He contends that he experienced headaches in service and since service. 

After a review of all the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced posttraumatic headaches that began in service and were chronic in service.  Service treatment records show that the Veteran was treated on multiple occasions for severe headaches in service.  A March 1966 service treatment record shows that the Veteran complained of bad headaches since September 1965 and reported a head injury resulting from the September 1964 automobile accident.  An August 1966 service treatment record reveals the Veteran was diagnosed with posttraumatic headaches.  The Veteran had no previous history of headaches, which reflects in-service onset.  The November 1967 service separation report of medical history also indicates posttraumatic headaches.  The Board finds that posttraumatic headaches began during service and were chronic in service.

The Board next finds that the evidence is at least in equipoise on the question of whether symptoms of posttraumatic headaches have been continuous since service separation.  After service separation, the Veteran was treated on multiple occasions for headaches.  An August 1988 VA treatment record reveals that the Veteran reported experiencing headaches since 1964 and that an impression of posttraumatic migraines was advanced.  A December 1992 VA examination report conveys that the Veteran reported experiencing headaches since service.  The December 1992 VA examiner noted chronic headaches.  Based on this evidence, the Board finds that posttraumatic headaches also have been continuous since service separation.  For the reasons discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the posttraumatic headaches were directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that he has PTSD due to the effects of a September 5, 1964 automobile accident, which he claims as an in-service stressor event while serving on INACDUTRA.  

The Board finds that the in-service stressor of the effects of the September 5, 1964 automobile accident during the period of INACDUTRA are sufficient to constitute an "injury" as contemplated by 38 U.S.C.A. § 101(24).  A September 1965 service treatment record reveals that the Veteran was treated for anxiety related to the September 5, 1964 automobile accident.

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's Axis I diagnosis of PTSD is related to the September 1964 automobile accident by a competent medical professional.  In a May 2008 VA PTSD examination report, the VA psychologist diagnosed Axis I PTSD.  The May 2008 VA PTSD examination report reflects that the Veteran equally attributed the PTSD to the 1964 automobile accident and a 1993 "botched" VA surgery.  The VA psychologist opined that the Veteran met the diagnostic criteria for PTSD based on a combination of events, including the 1964 automobile accident, the 1993 surgery, and possible events from Vietnam, but that, without resorting to mere speculation, could not conclude how much, if any, of the Veteran's PTSD was strictly related to the 1964 automobile accident.

The Board finds the May 2008 medical opinion to be based on an accurate factual basis, and relates PTSD, at least in part, to the September 5, 1964 automobile accident that occurred during INACDUTRA.  While the May 2008 VA psychologist related PTSD to the 1964 automobile accident, the 1993 surgery, and possible events from Vietnam, the VA psychologist did not differentiate between the causes of the diagnosed PTSD.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a 

service-connected disability in the absence of medical evidence that does so).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for posttraumatic headaches is granted.

Service connection for PTSD is granted.


REMAND

Service Connection for a Skull Fracture, Scars of the Face and Scalp, TBI, Nasal Fracture Residuals, a Cervical Spine Disorder, and Chest Injuries

The Veteran essentially contends that he developed all of the disorders for which he is claiming service connection from a September 5, 1964 automobile accident when he was propelled through the windshield.  As previously discussed, the Board finds that the Veteran was serving on INACDUTRA on September 5, 1964 when he sustained the motor vehicle accident.

Additional development is required to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a skull fracture, scars of the face and scalp, TBI, nasal fracture residuals, a cervical spine disorder, and chest injuries.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously discussed, the Veteran was involved in a September 5, 1964 automobile accident that may have caused several injuries.  Service treatment records show that the Veteran was treated for multiple face and head lacerations resulting in multiple scars, chest pain, and anxiety.  Service treatment records also show that the Veteran complained of sustaining a skull fracture, but September 1966 X-rays revealed no evidence of skull fracture.  

A September 1964 private hospital record conveys that the veteran was diagnosed with multiple contusions of the face and head and left chest contusion.  The September 1964 private physician noted that when first examined, the Veteran had multiple contusions, abrasions, and lacerations on the head, neck, and shoulders.

An October 1964 private hospital record reveals an impression of multiple lacerations and compound fracturing of the zygomatic process and the nasal cartilages, mouth, shock and contusions of the left chest.  An August 1966 service treatment record conveys an impression of back strain.

An October 1992 VA treatment record notes neck degenerative joint disease.

In a July 1996 private treatment note, the private physician advanced an impression of isolated memory loss of uncertain cause.

There is not sufficient competent medical evidence of record to decide the questions of which current disabilities the Veteran has and whether any of the diagnosed disabilities are related to the September 5, 1964 automobile accident.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for VA examinations to assist with diagnoses and medical nexus opinions would help determine if the Veteran has current disabilities related to the September 5, 1964 automobile accident.   

Accordingly, the issues of service connection for a skull fracture, scars of the face and scalp, TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries are REMANDED for the following actions:

1.  Obtain copies of all medical records upon which any SSA disability benefit award was based.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.

2.  Associate with the claims file any VA treatment records that are not already of record.

3.  Schedule the Veteran for VA examination(s) to help ascertain whether the Veteran has any current disabilities of a skull fracture, scars of the face and scalp, TBI, nasal fracture residuals, a cervical spine disorder, and chest injuries and, if so, the likely etiology of each diagnosed disability, including whether such disability is consistent with the motor vehicle accident.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.  

In assessing the relative likelihood as to origin and etiology of the Veteran's disabilities, the VA examiner(s) should consider the various reported histories.  In an August 1992 statement, the Veteran stated that, while he was in Vietnam, his helicopter was shot down and he was hit with shrapnel in the head, causing a skull fracture that resulted in a metal plate implant, memory loss, and severe headaches.  The Veteran has also reported an August 1966 automobile accident from which he sustained chest and head injuries.  The December 1992 VA examination report also shows that the Veteran reported a 1983 work injury and having had experienced neck and shoulder pain since the 1983 work injury.  The VA examiner(s) should express the following opinions:

A)  Does the Veteran have a current disability of a skull fracture?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed skull fracture, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.

B)  Does the Veteran have a current scars of the face and scalp?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed scars of the face and scalp, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.   

C)  Does the Veteran have a current TBI disability?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed TBI, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.  The VA examiner should specifically discuss the July 1996 impression of memory loss and the Veteran's June 1998 report of blurred vision.

D)  Does the Veteran have current nasal fracture residuals?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed nasal fracture residuals, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.  The VA examiner should specifically discuss the October 1964 private hospital record revealing an impression of multiple lacerations and compound fracturing of the zygomatic process and the nasal cartilages. 

E)  Does the Veteran have a cervical spine disorder?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed cervical spine disorder, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.  The VA examiner should specifically discuss the August 1966 impression of back strain during service; the Veteran's report of chronic neck and back symptoms; the December 1992 VA examination report showing chronic pain in the neck and right trapezius muscle related to a 1983 work injury; and the February 1995 cervical spine examination revealing moderately severe discogenic degenerative changes at C6-C7.

F)  Does the Veteran have a current chest injury or disability?  

If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the diagnosed disability is causally or etiologically related to service?  

When rendering an opinion as to etiology of any currently diagnosed chest injury or disability, please include an opinion as to whether the current disability is consistent with the September 5, 1964 automobile accident during service.  The VA examiner should specifically discuss the September 1964 finding of left chest contusion and the July 1965 report of left chest pain during service.

The VA examiner(s) should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completion of the above, the claims for service connection for a skull fracture, scars of the face and scalp, TBI, residuals of a nasal fracture, a cervical spine disorder, and chest injuries should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


